DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/320,403, filed on 01/24/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (WO 2015/005411 A1, US 2016/0152785 A1 is English language equivalent and is used for citation, cited in IDS).
Regarding claims 1-2 and 5-7, Ueno teaches a carbon fiber-reinforced composite material provided by curing a prepreg provided by combining an epoxy resin composition with a carbon fiber [0059], wherein the epoxy resin composition comprises a component [B] [0017, 0020, 0023] that is an aromatic epoxy resin having tri- or higher functionality [0020, 0023, 0026], wherein the aromatic epoxy resin [B] having tri- or higher functionality is a glycidyl amine type epoxy resin [0093] that is N,N,N′,N′-tetraglycidyl-4,4′-diaminobenzophenone [0095], wherein the curing is at 180° C [0051, 0052, 0053], which reads on a method of forming a fiber reinforced material, the method comprising introducing a curable epoxy resin with a fibrous material to form a mixture, and curing the mixture at an elevated temperature to form the fiber reinforced material comprising a cured epoxy resin, wherein the fibrous material is selected from a carbon fiber. Ueno teaches that the N,N,N′,N′-tetraglycidyl-4,4′-diaminobenzophenone is an example of a glycidyl amine [0095] that is represented by the formula 
    PNG
    media_image1.png
    176
    557
    media_image1.png
    Greyscale
 [0093], and that in the formula, T optionally represents -CO-, n optionally represents 0 or 1, and R1 to R6 each optionally represent a hydrogen atom [0094]. Ueno’s N,N,N′,N′-tetraglycidyl-4,4′-diaminobenzophenone reads on their formula for their aromatic epoxy resin [B] having tri- or higher functionality wherein T represents -CO-, n represents 0, R1 to R6 each represent a hydrogen atom, and the T group and the -NH2 groups are bonded to the phenylene groups at the para position. Ueno teaches that n optionally represents 1 and that R1 to R6 each optionally represent a hydrogen atom [0094], which suggests using Ueno’s aromatic epoxy resin [B] having tri- or higher functionality that is represented by Ueno’s formula shown above wherein T represents -CO-, n represents 1, R1 to R6 each represent a hydrogen atom, the T groups and the -NH2 groups are bonded to the phenylene groups at the para position, and the T groups are bonded to the phenylene group at the meta position to substitute for Ueno’s N,N,N′,N′-tetraglycidyl-4,4′-diaminobenzophenone, which suggests the curable epoxy resin comprising a compound of Formula Ia 
    PNG
    media_image2.png
    68
    278
    media_image2.png
    Greyscale
 wherein each X1 is C(O) and each R2 is 
    PNG
    media_image3.png
    109
    125
    media_image3.png
    Greyscale
 as claimed. Ueno teaches that the aromatic epoxy resin [B] having tri- or higher functionality is prepared by reacting an aromatic amine compound represented by the formula 
    PNG
    media_image4.png
    200
    710
    media_image4.png
    Greyscale
 with epichlorohydrin [0097], wherein T optionally represents -CO-, n optionally represents 0 or 1, and R1 to R6 each represent optionally a hydrogen atom [0098], and that the epoxy resin composition further comprises a component [A1] [0017] that is a hardener represented by the formula 
    PNG
    media_image5.png
    98
    334
    media_image5.png
    Greyscale
 [0076] wherein X optionally represents -CO-, n optionally represents 1, and R1 to R6 each represent optionally a hydrogen atom [0077], which reads on wherein the curable epoxy resin further comprises a curing agent, wherein the curing agent is an aromatic amine as claimed, wherein the curing agent is a diamine as claimed. Ueno’s formula for their hardener [A1] that is 
    PNG
    media_image5.png
    98
    334
    media_image5.png
    Greyscale
 [0076] substantially overlaps in scope with Ueno’s formula for their aromatic amine compound that is 
    PNG
    media_image4.png
    200
    710
    media_image4.png
    Greyscale
 [0097]. Ueno teaches that the hardener [A1] is optionally 1,3-phenylenebis((4-aminophenyl)methanone) [0073, 0078], which suggests selecting 1,3-phenylenebis((4-aminophenyl)methanone) as Ueno’s aromatic amine compound that is reacted with epichlorohydrin to prepare their aromatic epoxy resin [B] having tri- or higher functionality, which suggests using an aromatic epoxy resin having tri- or higher functionality prepared by reacting an aromatic amine compound that is 1,3-phenylenebis((4-aminophenyl)methanone) with epichlorohydrin to substitute for Ueno’s N,N,N′,N′-tetraglycidyl-4,4′-diaminobenzophenone, which suggests the curable epoxy resin comprising a compound of Formula Ia as claimed.
Ueno does not teach a specific embodiment of the curable epoxy resin comprising a compound of Formula Ia as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use an aromatic epoxy resin having tri- or higher functionality prepared by reacting an aromatic amine compound that is 1,3-phenylenebis((4-aminophenyl)methanone) with epichlorohydrin to substitute for Ueno’s N,N,N′,N′-tetraglycidyl-4,4′-diaminobenzophenone as suggested by Ueno, which would read on the curable epoxy resin comprising a compound of Formula Ia 
    PNG
    media_image2.png
    68
    278
    media_image2.png
    Greyscale
 wherein each X1 is C(O) and each R2 is 
    PNG
    media_image3.png
    109
    125
    media_image3.png
    Greyscale
 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties, curing calorific value, flexural modulus, and/or toughness of Ueno’s epoxy resin composition and/or for modifying tensile strength and/or compression strength of Ueno’s carbon fiber-reinforced composite material because Ueno teaches that combining the epoxy resin composition with a carbon fiber provides a prepreg, that curing the prepreg provides a carbon fiber-reinforced composite material excellent in tensile strength and compression strength, that the epoxy resin composition has a low curing calorific value and is excellent in flexural modulus and toughness [0059], that the epoxy resin composition comprises a component [B] [0017, 0020, 0023] that is an aromatic epoxy resin having tri- or higher functionality [0020, 0023, 0026], that the aromatic epoxy resin [B] having tri- or higher functionality is a glycidyl amine type epoxy resin [0093] that is N,N,N′,N′-tetraglycidyl-4,4′-diaminobenzophenone [0095], that the N,N,N′,N′-tetraglycidyl-4,4′-diaminobenzophenone is an example of a glycidyl amine [0095] that is represented by the formula 
    PNG
    media_image1.png
    176
    557
    media_image1.png
    Greyscale
 [0093], that in the formula, T optionally represents -CO-, n optionally represents 0 or 1, and R1 to R6 each optionally represent a hydrogen atom [0094], that the aromatic epoxy resin [B] having tri- or higher functionality is prepared by reacting an aromatic amine compound represented by the formula 
    PNG
    media_image4.png
    200
    710
    media_image4.png
    Greyscale
 with epichlorohydrin [0097], wherein T optionally represents -CO-, n optionally represents 0 or 1, and R1 to R6 each represent optionally a hydrogen atom [0098], that the epoxy resin composition further comprises a component [A1] [0017] that is a hardener represented by the formula 
    PNG
    media_image5.png
    98
    334
    media_image5.png
    Greyscale
 [0076] wherein X optionally represents -CO-, n optionally represents 1, and R1 to R6 each represent optionally a hydrogen atom [0077], and that the hardener [A1] is optionally 1,3-phenylenebis((4-aminophenyl)methanone) [0073, 0078].
Regarding claims 3-4, Ueno teaches that the carbon fiber-reinforced composite material is provided by curing a prepreg provided by combining an epoxy resin composition with a carbon fiber [0059], that the curing is at 180° C [0051, 0052, 0053], that the epoxy resin composition is cured by injecting the epoxy resin composition into a mold and curing by heating in an oven [0178] by heating from 30° C to 180° C at a rate of 1.5° C/min [0179], maintaining at 180° C for 2 hours [0180], and cooling from 180° C to 30° C at a rate of 2.5° C/min [0181], which means that curing of Ueno’s prepreg occurs at least partially at a temperature of less than 180° C and occurs at least partially at a temperature of 180° C, which reads on the method of claim 1, further comprising post-curing the fiber reinforced material at a select elevated temperature, wherein the second elevated temperature is higher than the first elevated temperature as claimed.
Regarding claim 8, Ueno teaches that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 4,4′-(1,4-phenylenebis(methylene)dianiline, 3,4′-(1,4-phenylenebis(methylene)dianiline, 3,3′-(1,4-phenylenebis(methylene)dianiline, 2,4′-(1,4-phenylenebis(methylene)dianiline, 2,3′-(1,4-phenylenebis(methylene)dianiline, 2,2′-(1,4-phenylenebis(methylene)dianiline, 4,4′-(1,3-phenylenebis(methylene)dianiline, 3,4′-(1,3-phenylenebis(methylene)dianiline, 3,3′-(1,3-phenylenebis(methylene)dianiline, 2,4′-(1,3-phenylenebis(methylene)dianiline, 2,3′-(1,3-phenylenebis(methylene)dianiline, 2,2′-(1,3-phenylenebis(methylene)dianiline, 4,4′-(1,2-phenylenebis(methylene)dianiline, 3,4′-(1,2-phenylenebis(methylene)dianiline, 3,3′ (1,2-phenylenebis(methylene)dianiline, 2,4′-(1,2-phenylenebis(methylene)dianiline, 2,3′-(1,2-phenylenebis(methylene)dianiline, 2,2′-(1,2-phenylenebis(methylene)dianiline, 4,4′-(1,4-phenylenebis(oxy)dianiline, 3,4′-(1,4-phenylenebis(oxy)dianiline, 3,3′-(1,4-phenylenebis(oxy)dianiline, 2,4′-(1,4-phenylenebis(oxy)dianiline, 2,3′-(1,4-phenylenebis(oxy)dianiline, 2,2′-(1,4-phenylenebis(oxy)dianiline, 4,4′-(1,3-phenylenebis(oxy)dianiline, 3,4′-(1,3-phenylenebis(oxy)dianiline, 3,3′-(1,3-phenylenebis(oxy)dianiline, 2,4′-(1,3-phenylenebis(oxy)dianiline, 2,3′-(1,3-phenylenebis(oxy)dianiline, 2,2′-(1,3-phenylenebis(oxy)dianiline, 4,4′-(1,2-phenylenebis(oxy)dianiline, 3,4′-(1,2-phenylenebis(oxy)dianiline, 3,3′-(1,2-phenylenebis(oxy)dianiline, 2,4′-(1,2-phenylenebis(oxy)dianiline, 2,3′-(1,2-phenylenebis(oxy)dianiline, 2,2′-(1,2-phenylenebis(oxy)dianiline, 1,4-phenylenebis((4-aminophenyl)methanone), 1,4-phenylenebis((3-aminophenyl)methanone), 1,4-phenylenebis((2-aminophenyl)methanone), 1,3-phenylenebis((4-aminophenyl)methanone), 1,3-phenylenebis((3-aminophenyl)methanone), 1,3-phenylenebis((2-aminophenyl)methanone), 1,2-phenylenebis((4-aminophenyl)methanone), 1,2-phenylenebis((3-aminophenyl)methanone), or 1,2-phenylenebis((2-aminophenyl)methanone) [0073], which optionally reads on wherein the diamine is represented by Formula 4 wherein each Y is the same and is O, CH2, or C(O) as claimed.
Ueno does not teach a specific embodiment wherein the diamine is represented by Formula 4 as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ueno’s 4,4′-(1,4-phenylenebis(methylene)dianiline, 3,4′-(1,4-phenylenebis(methylene)dianiline, 3,3′-(1,4-phenylenebis(methylene)dianiline, 2,4′-(1,4-phenylenebis(methylene)dianiline, 2,3′-(1,4-phenylenebis(methylene)dianiline, 2,2′-(1,4-phenylenebis(methylene)dianiline, 4,4′-(1,3-phenylenebis(methylene)dianiline, 3,4′-(1,3-phenylenebis(methylene)dianiline, 3,3′-(1,3-phenylenebis(methylene)dianiline, 2,4′-(1,3-phenylenebis(methylene)dianiline, 2,3′-(1,3-phenylenebis(methylene)dianiline, 2,2′-(1,3-phenylenebis(methylene)dianiline, 4,4′-(1,2-phenylenebis(methylene)dianiline, 3,4′-(1,2-phenylenebis(methylene)dianiline, 3,3′ (1,2-phenylenebis(methylene)dianiline, 2,4′-(1,2-phenylenebis(methylene)dianiline, 2,3′-(1,2-phenylenebis(methylene)dianiline, 2,2′-(1,2-phenylenebis(methylene)dianiline, 4,4′-(1,4-phenylenebis(oxy)dianiline, 3,4′-(1,4-phenylenebis(oxy)dianiline, 3,3′-(1,4-phenylenebis(oxy)dianiline, 2,4′-(1,4-phenylenebis(oxy)dianiline, 2,3′-(1,4-phenylenebis(oxy)dianiline, 2,2′-(1,4-phenylenebis(oxy)dianiline, 4,4′-(1,3-phenylenebis(oxy)dianiline, 3,4′-(1,3-phenylenebis(oxy)dianiline, 3,3′-(1,3-phenylenebis(oxy)dianiline, 2,4′-(1,3-phenylenebis(oxy)dianiline, 2,3′-(1,3-phenylenebis(oxy)dianiline, 2,2′-(1,3-phenylenebis(oxy)dianiline, 4,4′-(1,2-phenylenebis(oxy)dianiline, 3,4′-(1,2-phenylenebis(oxy)dianiline, 3,3′-(1,2-phenylenebis(oxy)dianiline, 2,4′-(1,2-phenylenebis(oxy)dianiline, 2,3′-(1,2-phenylenebis(oxy)dianiline, 2,2′-(1,2-phenylenebis(oxy)dianiline, 1,4-phenylenebis((4-aminophenyl)methanone), 1,4-phenylenebis((3-aminophenyl)methanone), 1,4-phenylenebis((2-aminophenyl)methanone), 1,3-phenylenebis((4-aminophenyl)methanone), 1,3-phenylenebis((3-aminophenyl)methanone), 1,3-phenylenebis((2-aminophenyl)methanone), 1,2-phenylenebis((4-aminophenyl)methanone), 1,2-phenylenebis((3-aminophenyl)methanone), or 1,2-phenylenebis((2-aminophenyl)methanone) as Ueno’s hardener [A1], which would read on wherein the diamine is represented by Formula 4 wherein each Y is the same and is O, CH2, or C(O) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Ueno’s hardener [A1] that is suitable for Ueno’s epoxy resin composition because Ueno teaches that the epoxy resin composition comprises a component [A1] [0017] that is a hardener [0076], and that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 4,4′-(1,4-phenylenebis(methylene)dianiline, 3,4′-(1,4-phenylenebis(methylene)dianiline, 3,3′-(1,4-phenylenebis(methylene)dianiline, 2,4′-(1,4-phenylenebis(methylene)dianiline, 2,3′-(1,4-phenylenebis(methylene)dianiline, 2,2′-(1,4-phenylenebis(methylene)dianiline, 4,4′-(1,3-phenylenebis(methylene)dianiline, 3,4′-(1,3-phenylenebis(methylene)dianiline, 3,3′-(1,3-phenylenebis(methylene)dianiline, 2,4′-(1,3-phenylenebis(methylene)dianiline, 2,3′-(1,3-phenylenebis(methylene)dianiline, 2,2′-(1,3-phenylenebis(methylene)dianiline, 4,4′-(1,2-phenylenebis(methylene)dianiline, 3,4′-(1,2-phenylenebis(methylene)dianiline, 3,3′ (1,2-phenylenebis(methylene)dianiline, 2,4′-(1,2-phenylenebis(methylene)dianiline, 2,3′-(1,2-phenylenebis(methylene)dianiline, 2,2′-(1,2-phenylenebis(methylene)dianiline, 4,4′-(1,4-phenylenebis(oxy)dianiline, 3,4′-(1,4-phenylenebis(oxy)dianiline, 3,3′-(1,4-phenylenebis(oxy)dianiline, 2,4′-(1,4-phenylenebis(oxy)dianiline, 2,3′-(1,4-phenylenebis(oxy)dianiline, 2,2′-(1,4-phenylenebis(oxy)dianiline, 4,4′-(1,3-phenylenebis(oxy)dianiline, 3,4′-(1,3-phenylenebis(oxy)dianiline, 3,3′-(1,3-phenylenebis(oxy)dianiline, 2,4′-(1,3-phenylenebis(oxy)dianiline, 2,3′-(1,3-phenylenebis(oxy)dianiline, 2,2′-(1,3-phenylenebis(oxy)dianiline, 4,4′-(1,2-phenylenebis(oxy)dianiline, 3,4′-(1,2-phenylenebis(oxy)dianiline, 3,3′-(1,2-phenylenebis(oxy)dianiline, 2,4′-(1,2-phenylenebis(oxy)dianiline, 2,3′-(1,2-phenylenebis(oxy)dianiline, 2,2′-(1,2-phenylenebis(oxy)dianiline, 1,4-phenylenebis((4-aminophenyl)methanone), 1,4-phenylenebis((3-aminophenyl)methanone), 1,4-phenylenebis((2-aminophenyl)methanone), 1,3-phenylenebis((4-aminophenyl)methanone), 1,3-phenylenebis((3-aminophenyl)methanone), 1,3-phenylenebis((2-aminophenyl)methanone), 1,2-phenylenebis((4-aminophenyl)methanone), 1,2-phenylenebis((3-aminophenyl)methanone), or 1,2-phenylenebis((2-aminophenyl)methanone) [0073].
Regarding claim 9, Ueno teaches that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 4,4′-(1,3-phenylenebis(methylene)dianiline, 4,4′-(1,3-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((3-aminophenyl)methanone) [0073], which optionally reads on where the compound of Formula 4 is a compound of Formula 4a wherein each Y is the same and is O, CH2, or C(O) as claimed.
Ueno does not teach a specific embodiment where the compound of Formula 4 is a compound of Formula 4a as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ueno’s 4,4′-(1,3-phenylenebis(methylene)dianiline, 4,4′-(1,3-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((3-aminophenyl)methanone) as Ueno’s hardener [A1], which would read on where the compound of Formula 4 is a compound of Formula 4a wherein each Y is the same and is O, CH2, or C(O) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Ueno’s hardener [A1] that is suitable for Ueno’s epoxy resin composition because Ueno teaches that the epoxy resin composition comprises a component [A1] [0017] that is a hardener [0076], and that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 4,4′-(1,3-phenylenebis(methylene)dianiline, 4,4′-(1,3-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((3-aminophenyl)methanone) [0073].
Regarding claim 10, Ueno teaches that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 3,3′-(1,3-phenylenebis(methylene)dianiline, 3,3′-(1,3-phenylenebis(oxy)dianiline, or 1,3-phenylenebis((3-aminophenyl)methanone) [0073], which optionally reads on wherein the compound of Formula 4 is a compound of Formula 4b wherein each Y is the same and is O, CH2, or C(O) as claimed.
Ueno does not teach a specific embodiment wherein the compound of Formula 4 is a compound of Formula 4b as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ueno’s 3,3′-(1,3-phenylenebis(methylene)dianiline, 3,3′-(1,3-phenylenebis(oxy)dianiline, or 1,3-phenylenebis((3-aminophenyl)methanone) as Ueno’s hardener [A1], which would read on wherein the compound of Formula 4 is a compound of Formula 4b wherein each Y is the same and is O, CH2, or C(O) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Ueno’s hardener [A1] that is suitable for Ueno’s epoxy resin composition because Ueno teaches that the epoxy resin composition comprises a component [A1] [0017] that is a hardener [0076], and that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 3,3′-(1,3-phenylenebis(methylene)dianiline, 3,3′-(1,3-phenylenebis(oxy)dianiline, or 1,3-phenylenebis((3-aminophenyl)methanone) [0073].
Regarding claim 11, Ueno teaches that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 3,3′-(1,4-phenylenebis(methylene)dianiline, 3,3′-(1,4-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((3-aminophenyl)methanone) [0073], which optionally reads on wherein the compound of Formula 4 is a compound of Formula 4c wherein each Y is the same and is O, CH2, or C(O) as claimed.
Ueno does not teach a specific embodiment wherein the compound of Formula 4 is a compound of Formula 4c as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ueno’s 3,3′-(1,4-phenylenebis(methylene)dianiline, 3,3′-(1,4-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((3-aminophenyl)methanone) as Ueno’s hardener [A1], which would read on wherein the compound of Formula 4 is a compound of Formula 4c wherein each Y is the same and is O, CH2, or C(O) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Ueno’s hardener [A1] that is suitable for Ueno’s epoxy resin composition because Ueno teaches that the epoxy resin composition comprises a component [A1] [0017] that is a hardener [0076], and that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 3,3′-(1,4-phenylenebis(methylene)dianiline, 3,3′-(1,4-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((3-aminophenyl)methanone) [0073].
Regarding claim 12, Ueno teaches that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 4,4′-(1,4-phenylenebis(methylene)dianiline, 4,4′-(1,4-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((4-aminophenyl)methanone) [0073], which optionally reads on wherein the compound of Formula 4 is a compound of Formula 4d wherein Y is the same and is O, CH2, or C(O) as claimed.
Ueno does not teach a specific embodiment wherein the compound of Formula 4 is a compound of Formula 4d as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ueno’s 4,4′-(1,4-phenylenebis(methylene)dianiline, 4,4′-(1,4-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((4-aminophenyl)methanone) as Ueno’s hardener [A1], which would read on wherein the compound of Formula 4 is a compound of Formula 4d wherein Y is the same and is O, CH2, or C(O) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Ueno’s hardener [A1] that is suitable for Ueno’s epoxy resin composition because Ueno teaches that the epoxy resin composition comprises a component [A1] [0017] that is a hardener [0076], and that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 4,4′-(1,4-phenylenebis(methylene)dianiline, 4,4′-(1,4-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((4-aminophenyl)methanone) [0073].
Regarding claim 13, Ueno teaches that the component [B] [0017, 0020, 0023] is an aromatic epoxy resin having tri- or higher functionality [0020, 0023, 0026], wherein the aromatic epoxy resin [B] having tri- or higher functionality is a glycidyl amine type epoxy resin [0093] that is N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone [0095]. Ueno teaches that the N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone is an example of a glycidyl amine [0095] that is represented by the formula 
    PNG
    media_image1.png
    176
    557
    media_image1.png
    Greyscale
 [0093], and that in the formula, T optionally represents -CO-, n optionally represents 0 or 1, and R1 to R6 each optionally represent a hydrogen atom [0094]. Ueno’s N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone reads on their formula for their aromatic epoxy resin [B] having tri- or higher functionality wherein T represents -CO-, n represents 0, R1 to R6 each represent a hydrogen atom, and the T group and the -NH2 groups are bonded to the phenylene groups at the meta position. Ueno teaches that n optionally represents 1 and that R1 to R6 each optionally represent a hydrogen atom [0094], which suggests using Ueno’s aromatic epoxy resin [B] having tri- or higher functionality that is represented by Ueno’s formula shown above wherein T represents -CO-, n represents 1, R1 to R6 each represent a hydrogen atom, the T groups and the -NH2 groups are bonded to the phenylene groups at the meta position, and the T groups are bonded to the phenylene group at the para position to substitute for Ueno’s N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone, which suggests wherein the curable epoxy resin further comprises a compound of Formula 2a 
    PNG
    media_image6.png
    78
    266
    media_image6.png
    Greyscale
 wherein each X2 is C(O) and each R1 is 
    PNG
    media_image3.png
    109
    125
    media_image3.png
    Greyscale
 as claimed. Ueno teaches that the aromatic epoxy resin [B] having tri- or higher functionality is prepared by reacting an aromatic amine compound represented by the formula 
    PNG
    media_image4.png
    200
    710
    media_image4.png
    Greyscale
 with epichlorohydrin [0097], wherein T optionally represents -CO-, n optionally represents 0 or 1, and R1 to R6 each represent optionally a hydrogen atom [0098], and that the epoxy resin composition further comprises a component [A1] [0017] that is a hardener represented by the formula 
    PNG
    media_image5.png
    98
    334
    media_image5.png
    Greyscale
 [0076] wherein X optionally represents -CO-, n optionally represents 1, and R1 to R6 each represent optionally a hydrogen atom [0077]. Ueno’s formula for their hardener [A1] that is 
    PNG
    media_image5.png
    98
    334
    media_image5.png
    Greyscale
 [0076] substantially overlaps in scope with Ueno’s formula for their aromatic amine compound that is 
    PNG
    media_image4.png
    200
    710
    media_image4.png
    Greyscale
 [0097]. Ueno teaches that the hardener [A1] is optionally 1,4-phenylenebis((3-aminophenyl)methanone) [0073], which suggests selecting 1,4-phenylenebis((3-aminophenyl)methanone) as Ueno’s aromatic amine compound that is reacted with epichlorohydrin to prepare their aromatic epoxy resin [B] having tri- or higher functionality, which suggests using an aromatic epoxy resin having tri- or higher functionality prepared by reacting an aromatic amine compound that is 1,4-phenylenebis((3-aminophenyl)methanone) with epichlorohydrin to substitute for Ueno’s N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone, which suggests wherein the curable epoxy resin further comprises a compound of Formula 2a as claimed.
Ueno does not teach a specific embodiment wherein the curable epoxy resin further comprises a compound of Formula 2a as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use an aromatic epoxy resin having tri- or higher functionality prepared by reacting an aromatic amine compound that is 1,4-phenylenebis((3-aminophenyl)methanone) with epichlorohydrin to substitute for Ueno’s N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone as suggested by Ueno, which would read on wherein the curable epoxy resin further comprises a compound of Formula 2a 
    PNG
    media_image6.png
    78
    266
    media_image6.png
    Greyscale
 wherein each X2 is C(O) and each R1 is 
    PNG
    media_image3.png
    109
    125
    media_image3.png
    Greyscale
 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties, curing calorific value, flexural modulus, and/or toughness of Ueno’s epoxy resin composition and/or for modifying tensile strength and/or compression strength of Ueno’s carbon fiber-reinforced composite material because Ueno teaches that combining the epoxy resin composition with a carbon fiber provides a prepreg, that curing the prepreg provides a carbon fiber-reinforced composite material excellent in tensile strength and compression strength, that the epoxy resin composition has a low curing calorific value and is excellent in flexural modulus and toughness [0059], that the epoxy resin composition comprises a component [B] [0017, 0020, 0023] that is an aromatic epoxy resin having tri- or higher functionality [0020, 0023, 0026], that the aromatic epoxy resin [B] having tri- or higher functionality is a glycidyl amine type epoxy resin [0093] that is N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone [0095], that the N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone is an example of a glycidyl amine [0095] that is represented by the formula 
    PNG
    media_image1.png
    176
    557
    media_image1.png
    Greyscale
 [0093], that in the formula, T optionally represents -CO-, n optionally represents 0 or 1, and R1 to R6 each optionally represent a hydrogen atom [0094], that the aromatic epoxy resin [B] having tri- or higher functionality is prepared by reacting an aromatic amine compound represented by the formula 
    PNG
    media_image4.png
    200
    710
    media_image4.png
    Greyscale
 with epichlorohydrin [0097], wherein T optionally represents -CO-, n optionally represents 0 or 1, and R1 to R6 each represent optionally a hydrogen atom [0098], that the epoxy resin composition further comprises a component [A1] [0017] that is a hardener represented by the formula 
    PNG
    media_image5.png
    98
    334
    media_image5.png
    Greyscale
 [0076] wherein X optionally represents -CO-, n optionally represents 1, and R1 to R6 each represent optionally a hydrogen atom [0077], and that the hardener [A1] is optionally 1,4-phenylenebis((3-aminophenyl)methanone) [0073].

Claims 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (WO 2015/005411 A1, US 2016/0152785 A1 is English language equivalent and is used for citation, cited in IDS).
Regarding claims 14-15 and 18-20, Ueno teaches a carbon fiber-reinforced composite material provided by curing a prepreg provided by combining an epoxy resin composition with a carbon fiber [0059], wherein the epoxy resin composition comprises a component [B] [0017, 0020, 0023] that is an aromatic epoxy resin having tri- or higher functionality [0020, 0023, 0026], wherein the aromatic epoxy resin [B] having tri- or higher functionality is a glycidyl amine type epoxy resin [0093] that is N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone [0095], wherein the curing is at 180° C [0051, 0052, 0053], which reads on a method of forming a fiber reinforced material, the method comprising introducing a curable epoxy resin with a fibrous material to form a mixture, and curing the mixture at an elevated temperature to form the fiber reinforced material comprising a cured epoxy resin, wherein the fibrous material is selected from a carbon fiber. Ueno teaches that the N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone is an example of a glycidyl amine [0095] that is represented by the formula 
    PNG
    media_image1.png
    176
    557
    media_image1.png
    Greyscale
 [0093], and that in the formula, T optionally represents -CO-, n optionally represents 0 or 1, and R1 to R6 each optionally represent a hydrogen atom [0094]. Ueno’s N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone reads on their formula for their aromatic epoxy resin [B] having tri- or higher functionality wherein T represents -CO-, n represents 0, R1 to R6 each represent a hydrogen atom, and the T group and the -NH2 groups are bonded to the phenylene groups at the meta position. Ueno teaches that n optionally represents 1 and that R1 to R6 each optionally represent a hydrogen atom [0094], which suggests using Ueno’s aromatic epoxy resin [B] having tri- or higher functionality that is represented by Ueno’s formula shown above wherein T represents -CO-, n represents 1, R1 to R6 each represent a hydrogen atom, the T groups and the -NH2 groups are bonded to the phenylene groups at the meta position, and the T groups are bonded to the phenylene group at the para position to substitute for Ueno’s N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone, which suggests the curable epoxy resin comprising a compound of Formula 2a 
    PNG
    media_image6.png
    78
    266
    media_image6.png
    Greyscale
 wherein each X2 is C(O) and each R1 is 
    PNG
    media_image3.png
    109
    125
    media_image3.png
    Greyscale
 as claimed. Ueno teaches that the aromatic epoxy resin [B] having tri- or higher functionality is prepared by reacting an aromatic amine compound represented by the formula 
    PNG
    media_image4.png
    200
    710
    media_image4.png
    Greyscale
 with epichlorohydrin [0097], wherein T optionally represents -CO-, n optionally represents 0 or 1, and R1 to R6 each represent optionally a hydrogen atom [0098], and that the epoxy resin composition further comprises a component [A1] [0017] that is a hardener represented by the formula 
    PNG
    media_image5.png
    98
    334
    media_image5.png
    Greyscale
 [0076] wherein X optionally represents -CO-, n optionally represents 1, and R1 to R6 each represent optionally a hydrogen atom [0077]. Ueno’s formula for their hardener [A1] that is 
    PNG
    media_image5.png
    98
    334
    media_image5.png
    Greyscale
 [0076] substantially overlaps in scope with Ueno’s formula for their aromatic amine compound that is 
    PNG
    media_image4.png
    200
    710
    media_image4.png
    Greyscale
 [0097], which reads on wherein the curable epoxy resin further comprises a curing agent, wherein the curing agent is an aromatic amine as claimed, wherein the curing agent is a diamine as claimed. Ueno teaches that the hardener [A1] is optionally 1,4-phenylenebis((3-aminophenyl)methanone) [0073], which suggests selecting 1,4-phenylenebis((3-aminophenyl)methanone) as Ueno’s aromatic amine compound that is reacted with epichlorohydrin to prepare their aromatic epoxy resin [B] having tri- or higher functionality, which suggests using an aromatic epoxy resin having tri- or higher functionality prepared by reacting an aromatic amine compound that is 1,4-phenylenebis((3-aminophenyl)methanone) with epichlorohydrin to substitute for Ueno’s N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone, which suggests the curable epoxy resin comprising a compound of Formula 2a as claimed.
Ueno does not teach a specific embodiment of the curable epoxy resin comprising a compound of Formula 2a as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use an aromatic epoxy resin having tri- or higher functionality prepared by reacting an aromatic amine compound that is 1,4-phenylenebis((3-aminophenyl)methanone) with epichlorohydrin to substitute for Ueno’s N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone as suggested by Ueno, which would read on the curable epoxy resin comprising a compound of Formula 2a 
    PNG
    media_image6.png
    78
    266
    media_image6.png
    Greyscale
 wherein each X1 is C(O) and each R2 is 
    PNG
    media_image3.png
    109
    125
    media_image3.png
    Greyscale
 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties, curing calorific value, flexural modulus, and/or toughness of Ueno’s epoxy resin composition and/or for modifying tensile strength and/or compression strength of Ueno’s carbon fiber-reinforced composite material because Ueno teaches that combining the epoxy resin composition with a carbon fiber provides a prepreg, that curing the prepreg provides a carbon fiber-reinforced composite material excellent in tensile strength and compression strength, that the epoxy resin composition has a low curing calorific value and is excellent in flexural modulus and toughness [0059], that the epoxy resin composition comprises a component [B] [0017, 0020, 0023] that is an aromatic epoxy resin having tri- or higher functionality [0020, 0023, 0026], that the aromatic epoxy resin [B] having tri- or higher functionality is a glycidyl amine type epoxy resin [0093] that is N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone [0095], that the N,N,N′,N′-tetraglycidyl-3,3′-diaminobenzophenone is an example of a glycidyl amine [0095] that is represented by the formula 
    PNG
    media_image1.png
    176
    557
    media_image1.png
    Greyscale
 [0093], that in the formula, T optionally represents -CO-, n optionally represents 0 or 1, and R1 to R6 each optionally represent a hydrogen atom [0094], that the aromatic epoxy resin [B] having tri- or higher functionality is prepared by reacting an aromatic amine compound represented by the formula 
    PNG
    media_image4.png
    200
    710
    media_image4.png
    Greyscale
 with epichlorohydrin [0097], wherein T optionally represents -CO-, n optionally represents 0 or 1, and R1 to R6 each represent optionally a hydrogen atom [0098], that the epoxy resin composition further comprises a component [A1] [0017] that is a hardener represented by the formula 
    PNG
    media_image5.png
    98
    334
    media_image5.png
    Greyscale
 [0076] wherein X optionally represents -CO-, n optionally represents 1, and R1 to R6 each represent optionally a hydrogen atom [0077], and that the hardener [A1] is optionally 1,4-phenylenebis((3-aminophenyl)methanone) [0073].
Regarding claims 16-17, Ueno teaches that the carbon fiber-reinforced composite material is provided by curing a prepreg provided by combining an epoxy resin composition with a carbon fiber [0059], that the curing is at 180° C [0051, 0052, 0053], that the epoxy resin composition is cured by injecting the epoxy resin composition into a mold and curing by heating in an oven [0178] by heating from 30° C to 180° C at a rate of 1.5° C/min [0179], maintaining at 180° C for 2 hours [0180], and cooling from 180° C to 30° C at a rate of 2.5° C/min [0181], which means that curing of Ueno’s prepreg occurs at least partially at a temperature of less than 180° C and occurs at least partially at a temperature of 180° C, which reads on the method of claim 14, further comprising post-curing the fiber reinforced material at a select elevated temperature, wherein the second elevated temperature is higher than the first elevated temperature as claimed.
Regarding claim 21, Ueno teaches that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 4,4′-(1,4-phenylenebis(methylene)dianiline, 3,4′-(1,4-phenylenebis(methylene)dianiline, 3,3′-(1,4-phenylenebis(methylene)dianiline, 2,4′-(1,4-phenylenebis(methylene)dianiline, 2,3′-(1,4-phenylenebis(methylene)dianiline, 2,2′-(1,4-phenylenebis(methylene)dianiline, 4,4′-(1,3-phenylenebis(methylene)dianiline, 3,4′-(1,3-phenylenebis(methylene)dianiline, 3,3′-(1,3-phenylenebis(methylene)dianiline, 2,4′-(1,3-phenylenebis(methylene)dianiline, 2,3′-(1,3-phenylenebis(methylene)dianiline, 2,2′-(1,3-phenylenebis(methylene)dianiline, 4,4′-(1,2-phenylenebis(methylene)dianiline, 3,4′-(1,2-phenylenebis(methylene)dianiline, 3,3′ (1,2-phenylenebis(methylene)dianiline, 2,4′-(1,2-phenylenebis(methylene)dianiline, 2,3′-(1,2-phenylenebis(methylene)dianiline, 2,2′-(1,2-phenylenebis(methylene)dianiline, 4,4′-(1,4-phenylenebis(oxy)dianiline, 3,4′-(1,4-phenylenebis(oxy)dianiline, 3,3′-(1,4-phenylenebis(oxy)dianiline, 2,4′-(1,4-phenylenebis(oxy)dianiline, 2,3′-(1,4-phenylenebis(oxy)dianiline, 2,2′-(1,4-phenylenebis(oxy)dianiline, 4,4′-(1,3-phenylenebis(oxy)dianiline, 3,4′-(1,3-phenylenebis(oxy)dianiline, 3,3′-(1,3-phenylenebis(oxy)dianiline, 2,4′-(1,3-phenylenebis(oxy)dianiline, 2,3′-(1,3-phenylenebis(oxy)dianiline, 2,2′-(1,3-phenylenebis(oxy)dianiline, 4,4′-(1,2-phenylenebis(oxy)dianiline, 3,4′-(1,2-phenylenebis(oxy)dianiline, 3,3′-(1,2-phenylenebis(oxy)dianiline, 2,4′-(1,2-phenylenebis(oxy)dianiline, 2,3′-(1,2-phenylenebis(oxy)dianiline, 2,2′-(1,2-phenylenebis(oxy)dianiline, 1,4-phenylenebis((4-aminophenyl)methanone), 1,4-phenylenebis((3-aminophenyl)methanone), 1,4-phenylenebis((2-aminophenyl)methanone), 1,3-phenylenebis((4-aminophenyl)methanone), 1,3-phenylenebis((3-aminophenyl)methanone), 1,3-phenylenebis((2-aminophenyl)methanone), 1,2-phenylenebis((4-aminophenyl)methanone), 1,2-phenylenebis((3-aminophenyl)methanone), or 1,2-phenylenebis((2-aminophenyl)methanone) [0073], which optionally reads on wherein the diamine is represented by Formula 4 wherein each Y is the same and is O, CH2, or C(O) as claimed.
Ueno does not teach a specific embodiment wherein the diamine is represented by Formula 4 as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ueno’s 4,4′-(1,4-phenylenebis(methylene)dianiline, 3,4′-(1,4-phenylenebis(methylene)dianiline, 3,3′-(1,4-phenylenebis(methylene)dianiline, 2,4′-(1,4-phenylenebis(methylene)dianiline, 2,3′-(1,4-phenylenebis(methylene)dianiline, 2,2′-(1,4-phenylenebis(methylene)dianiline, 4,4′-(1,3-phenylenebis(methylene)dianiline, 3,4′-(1,3-phenylenebis(methylene)dianiline, 3,3′-(1,3-phenylenebis(methylene)dianiline, 2,4′-(1,3-phenylenebis(methylene)dianiline, 2,3′-(1,3-phenylenebis(methylene)dianiline, 2,2′-(1,3-phenylenebis(methylene)dianiline, 4,4′-(1,2-phenylenebis(methylene)dianiline, 3,4′-(1,2-phenylenebis(methylene)dianiline, 3,3′ (1,2-phenylenebis(methylene)dianiline, 2,4′-(1,2-phenylenebis(methylene)dianiline, 2,3′-(1,2-phenylenebis(methylene)dianiline, 2,2′-(1,2-phenylenebis(methylene)dianiline, 4,4′-(1,4-phenylenebis(oxy)dianiline, 3,4′-(1,4-phenylenebis(oxy)dianiline, 3,3′-(1,4-phenylenebis(oxy)dianiline, 2,4′-(1,4-phenylenebis(oxy)dianiline, 2,3′-(1,4-phenylenebis(oxy)dianiline, 2,2′-(1,4-phenylenebis(oxy)dianiline, 4,4′-(1,3-phenylenebis(oxy)dianiline, 3,4′-(1,3-phenylenebis(oxy)dianiline, 3,3′-(1,3-phenylenebis(oxy)dianiline, 2,4′-(1,3-phenylenebis(oxy)dianiline, 2,3′-(1,3-phenylenebis(oxy)dianiline, 2,2′-(1,3-phenylenebis(oxy)dianiline, 4,4′-(1,2-phenylenebis(oxy)dianiline, 3,4′-(1,2-phenylenebis(oxy)dianiline, 3,3′-(1,2-phenylenebis(oxy)dianiline, 2,4′-(1,2-phenylenebis(oxy)dianiline, 2,3′-(1,2-phenylenebis(oxy)dianiline, 2,2′-(1,2-phenylenebis(oxy)dianiline, 1,4-phenylenebis((4-aminophenyl)methanone), 1,4-phenylenebis((3-aminophenyl)methanone), 1,4-phenylenebis((2-aminophenyl)methanone), 1,3-phenylenebis((4-aminophenyl)methanone), 1,3-phenylenebis((3-aminophenyl)methanone), 1,3-phenylenebis((2-aminophenyl)methanone), 1,2-phenylenebis((4-aminophenyl)methanone), 1,2-phenylenebis((3-aminophenyl)methanone), or 1,2-phenylenebis((2-aminophenyl)methanone) as Ueno’s hardener [A1], which would read on wherein the diamine is represented by Formula 4 wherein each Y is the same and is O, CH2, or C(O) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Ueno’s hardener [A1] that is suitable for Ueno’s epoxy resin composition because Ueno teaches that the epoxy resin composition comprises a component [A1] [0017] that is a hardener [0076], and that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 4,4′-(1,4-phenylenebis(methylene)dianiline, 3,4′-(1,4-phenylenebis(methylene)dianiline, 3,3′-(1,4-phenylenebis(methylene)dianiline, 2,4′-(1,4-phenylenebis(methylene)dianiline, 2,3′-(1,4-phenylenebis(methylene)dianiline, 2,2′-(1,4-phenylenebis(methylene)dianiline, 4,4′-(1,3-phenylenebis(methylene)dianiline, 3,4′-(1,3-phenylenebis(methylene)dianiline, 3,3′-(1,3-phenylenebis(methylene)dianiline, 2,4′-(1,3-phenylenebis(methylene)dianiline, 2,3′-(1,3-phenylenebis(methylene)dianiline, 2,2′-(1,3-phenylenebis(methylene)dianiline, 4,4′-(1,2-phenylenebis(methylene)dianiline, 3,4′-(1,2-phenylenebis(methylene)dianiline, 3,3′ (1,2-phenylenebis(methylene)dianiline, 2,4′-(1,2-phenylenebis(methylene)dianiline, 2,3′-(1,2-phenylenebis(methylene)dianiline, 2,2′-(1,2-phenylenebis(methylene)dianiline, 4,4′-(1,4-phenylenebis(oxy)dianiline, 3,4′-(1,4-phenylenebis(oxy)dianiline, 3,3′-(1,4-phenylenebis(oxy)dianiline, 2,4′-(1,4-phenylenebis(oxy)dianiline, 2,3′-(1,4-phenylenebis(oxy)dianiline, 2,2′-(1,4-phenylenebis(oxy)dianiline, 4,4′-(1,3-phenylenebis(oxy)dianiline, 3,4′-(1,3-phenylenebis(oxy)dianiline, 3,3′-(1,3-phenylenebis(oxy)dianiline, 2,4′-(1,3-phenylenebis(oxy)dianiline, 2,3′-(1,3-phenylenebis(oxy)dianiline, 2,2′-(1,3-phenylenebis(oxy)dianiline, 4,4′-(1,2-phenylenebis(oxy)dianiline, 3,4′-(1,2-phenylenebis(oxy)dianiline, 3,3′-(1,2-phenylenebis(oxy)dianiline, 2,4′-(1,2-phenylenebis(oxy)dianiline, 2,3′-(1,2-phenylenebis(oxy)dianiline, 2,2′-(1,2-phenylenebis(oxy)dianiline, 1,4-phenylenebis((4-aminophenyl)methanone), 1,4-phenylenebis((3-aminophenyl)methanone), 1,4-phenylenebis((2-aminophenyl)methanone), 1,3-phenylenebis((4-aminophenyl)methanone), 1,3-phenylenebis((3-aminophenyl)methanone), 1,3-phenylenebis((2-aminophenyl)methanone), 1,2-phenylenebis((4-aminophenyl)methanone), 1,2-phenylenebis((3-aminophenyl)methanone), or 1,2-phenylenebis((2-aminophenyl)methanone) [0073].
Regarding claim 22, Ueno teaches that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 4,4′-(1,3-phenylenebis(methylene)dianiline, 4,4′-(1,3-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((3-aminophenyl)methanone) [0073], which optionally reads on where the compound of Formula 4 is a compound of Formula 4a wherein each Y is the same and is O, CH2, or C(O) as claimed.
Ueno does not teach a specific embodiment where the compound of Formula 4 is a compound of Formula 4a as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ueno’s 4,4′-(1,3-phenylenebis(methylene)dianiline, 4,4′-(1,3-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((3-aminophenyl)methanone) as Ueno’s hardener [A1], which would read on where the compound of Formula 4 is a compound of Formula 4a wherein each Y is the same and is O, CH2, or C(O) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Ueno’s hardener [A1] that is suitable for Ueno’s epoxy resin composition because Ueno teaches that the epoxy resin composition comprises a component [A1] [0017] that is a hardener [0076], and that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 4,4′-(1,3-phenylenebis(methylene)dianiline, 4,4′-(1,3-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((3-aminophenyl)methanone) [0073].
Regarding claim 23, Ueno teaches that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 3,3′-(1,3-phenylenebis(methylene)dianiline, 3,3′-(1,3-phenylenebis(oxy)dianiline, or 1,3-phenylenebis((3-aminophenyl)methanone) [0073], which optionally reads on wherein the compound of Formula 4 is a compound of Formula 4b wherein each Y is the same and is O, CH2, or C(O) as claimed.
Ueno does not teach a specific embodiment wherein the compound of Formula 4 is a compound of Formula 4b as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ueno’s 3,3′-(1,3-phenylenebis(methylene)dianiline, 3,3′-(1,3-phenylenebis(oxy)dianiline, or 1,3-phenylenebis((3-aminophenyl)methanone) as Ueno’s hardener [A1], which would read on wherein the compound of Formula 4 is a compound of Formula 4b wherein each Y is the same and is O, CH2, or C(O) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Ueno’s hardener [A1] that is suitable for Ueno’s epoxy resin composition because Ueno teaches that the epoxy resin composition comprises a component [A1] [0017] that is a hardener [0076], and that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 3,3′-(1,3-phenylenebis(methylene)dianiline, 3,3′-(1,3-phenylenebis(oxy)dianiline, or 1,3-phenylenebis((3-aminophenyl)methanone) [0073].
Regarding claim 24, Ueno teaches that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 3,3′-(1,4-phenylenebis(methylene)dianiline, 3,3′-(1,4-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((3-aminophenyl)methanone) [0073], which optionally reads on wherein the compound of Formula 4 is a compound of Formula 4c wherein each Y is the same and is O, CH2, or C(O) as claimed.
Ueno does not teach a specific embodiment wherein the compound of Formula 4 is a compound of Formula 4c as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ueno’s 3,3′-(1,4-phenylenebis(methylene)dianiline, 3,3′-(1,4-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((3-aminophenyl)methanone) as Ueno’s hardener [A1], which would read on wherein the compound of Formula 4 is a compound of Formula 4c wherein each Y is the same and is O, CH2, or C(O) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Ueno’s hardener [A1] that is suitable for Ueno’s epoxy resin composition because Ueno teaches that the epoxy resin composition comprises a component [A1] [0017] that is a hardener [0076], and that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 3,3′-(1,4-phenylenebis(methylene)dianiline, 3,3′-(1,4-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((3-aminophenyl)methanone) [0073].
Regarding claim 25, Ueno teaches that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 4,4′-(1,4-phenylenebis(methylene)dianiline, 4,4′-(1,4-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((4-aminophenyl)methanone) [0073], which optionally reads on wherein the compound of Formula 4 is a compound of Formula 4d wherein Y is the same and is O, CH2, or C(O) as claimed.
Ueno does not teach a specific embodiment wherein the compound of Formula 4 is a compound of Formula 4d as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ueno’s 4,4′-(1,4-phenylenebis(methylene)dianiline, 4,4′-(1,4-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((4-aminophenyl)methanone) as Ueno’s hardener [A1], which would read on wherein the compound of Formula 4 is a compound of Formula 4d wherein Y is the same and is O, CH2, or C(O) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Ueno’s hardener [A1] that is suitable for Ueno’s epoxy resin composition because Ueno teaches that the epoxy resin composition comprises a component [A1] [0017] that is a hardener [0076], and that the hardener [A1] is an aromatic diamine compound [0076] that is optionally 4,4′-(1,4-phenylenebis(methylene)dianiline, 4,4′-(1,4-phenylenebis(oxy)dianiline, or 1,4-phenylenebis((4-aminophenyl)methanone) [0073].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767